This was an action of trespass brought to recover damages, valued at $5000, for injuries done to the plaintiff’s sugar plantation by the defendant’s servants, in taking off wood, pulling kalo, and destroying sugar-cane.
This case was an important, intricate and difficult one, and consumed two whole days and occupied the court till midnight ot the second day. It was contested with great zeal on both sides, and ended in a verdict for the defendant.
In the course of the case a question was raised as to the binding effect of an award of arbitrators to whom had been submitted the difficulties existing between the parties; and Chief Justice Lee charged the jury, that an award made under a verbal submission by the parties was equally binding in law and equity, as if made under a written submission, signed and sealed by the parties.